Citation Nr: 0532717	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-01 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus, type II. 

2.  Entitlement to a rating in excess of 10 percent for shell 
fragment wound of the right leg, with injury to muscle group 
XIV.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1966.  He is the recipient of the Purple Heart and 
the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  

The Board observes that treatment records from the Tampa and 
San Juan VA Medical Centers dated from January 2004 to 
February 2005 were associated with the claims file following 
the issuance of the September 2004 supplemental statement of 
the case.  The veteran did not waive initial consideration by 
the agency of original jurisdiction and, as such, the Board 
may not properly consider such evidence in the first 
instance.  However, the Board finds that a remand is not 
necessary as the VA treatment records include duplicative 
information regarding manifestations of the veteran's 
diabetes mellitus and shell fragment wound of the right leg. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claims decided herein.

2.  Diabetes mellitus, type II, is manifested by required 
oral medication and a restricted diet, with stable weight and 
monthly visits to a diabetic care provider.    

3.  Shell fragment wound of the right leg, with injury to 
muscle group XIV, is manifested by a through-and-through 
wound with in-service debridement and subjective complaints 
of pain, fatigue, flare-ups, and a pulsating quivering, 
without evidence of muscle, bone, artery, nerve, or joint 
damage.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for diabetes mellitus, type II, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2005).

2.  The criteria for a rating in excess of 10 percent for 
shell fragment wound of the right leg, with injury to muscle 
group XIV, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.73, Diagnostic Code 5314 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005)), eliminated the concept 
of a well-grounded claim and redefined VA's obligations with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (August 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005)).

The Court of Appeals for Veterans Claims (Court) has 
indicated that notice under the VCAA must be given prior to 
an initial unfavorable decision by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  In Pelegrini II, at 121, the 
Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103A, 38 
C.F.R. § 3.159(b), and Quartuccio v. Principi, 16 Vet. App. 
183 (2002), that informs the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide and that, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).

The veteran filed his claims for service connection for 
diabetes mellitus and an increased rating for his right leg 
disability in March 2001.  A December 2001 rating decision 
granted service connection for diabetes mellitus, type II, 
and assigned an initial rating of 20 percent.  Such rating 
decision also denied entitlement to a rating in excess of 10 
percent for the veteran's right leg disability.  Thereafter, 
the veteran appealed with respect to the initial rating 
assigned to his diabetes mellitus and the denial of his 
increased rating claim for his right leg disability.  The 
Board notes that initial rating claims are generally 
considered to be "downstream" issues from the original 
grant of service connection.  VA's General Counsel 
promulgated an advisory opinion holding that separate notice 
of the VA's duty to assist the veteran and of his concomitant 
responsibilities in the development of his claim involving 
such downstream issues is not required when the veteran was 
provided adequate VCAA notice following receipt of the 
original claim.  VAOPGCPREC 8-2003.  
In this case, the veteran was provided notice of the 
regulations governing service connection and VCAA provisions 
prior to the December 2001 rating decision in an April 2001 
letter.  Moreover, pertinent to his rating claims, the 
veteran was informed of the evidence necessary to 
substantiate such claims in the December 2001 rating 
decision, the January 2002 statement of the case, and the 
September 2004 supplemental statement of the case.

To comply with the aforementioned VCAA requirements, the 
following four requirements must be satisfied.  

First, the claimant must be informed of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  The April 2001 letter advised the 
veteran that, to establish entitlement to service connection, 
the evidence must show a current disability and a nexus 
between such and service.  Such letter did not inform the 
veteran of the evidence necessary to substantiate his claim 
for an increased rating for his right leg disability.  
However, as indicated previously, the Board finds that 
additional documentation in the file adequately advised the 
veteran as to what evidence is necessary to substantiate his 
increased rating claims.  Specifically, the December 2001 
rating decision, the January 2002 statement of the case, and 
the September 2004 supplemental statement of the case 
informed the veteran of the criteria pertinent to rating 
diabetes mellitus as well as rating muscle group 
disabilities.  Moreover, such documents informed the veteran 
that the evidence did not demonstrate entitlement to ratings 
in excess of 20 percent and 10 percent for his diabetes 
mellitus and shell fragment wound of the right leg, 
respectively.  

Second, the claimant must be informed of the information and 
evidence that VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) (2005).  The 
April 2001 letter informed the veteran that VA would make 
reasonable efforts to help him obtain evidence necessary to 
support his claims, to include medical records, employment 
records, and records from other Federal agencies.  Such 
letter also indicated that VA would obtain the veteran's 
service medical records, any other necessary military 
records, and VA records.  Moreover, the veteran was advised 
that VA would attempt to obtain private records if he 
completed and returned VA Form 21-4142, Authorization and 
Consent to Release Information to VA, for each provider.  

Third, the claimant must be informed of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2005).  The April 2001 letter notified the veteran that, in 
addition to identifying all medical treatment, he may submit 
his own statement or statements from other people describing 
his physical disability symptoms.  He was also informed that 
he must provide adequate identifying information about any 
records he wished VA to obtain and that it was still his 
responsibility to support his claims with appropriate 
evidence.  As indicated previously, such letter further 
advised the veteran that VA would attempt to obtain private 
records if he completed and returned VA Form 21-4142, 
Authorization and Consent to Release Information to VA, for 
each provider.  

Finally, the claimant must be requested to provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
never sent a letter specifically requesting that he provide 
any evidence in his possession that pertained to his claims 
(as required by 38 C.F.R. § 3.159 (b)).  Even so, the Board 
finds that the veteran is not prejudiced by such failure.  
The veteran has been requested to provide information about 
his treatment for his diabetes mellitus and right leg 
disability, but he has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Therefore, it is determined that the veteran is not 
prejudiced by VA's not specifically requesting that he 
provide any evidence in his possession that pertained to his 
claims.  

In addition to the April 2001 letter, the December 2001 
rating decision, January 2002 statement of the case, and the 
September 2004 supplemental statement of the case advised the 
veteran that the evidence of record failed to demonstrate 
entitlement to ratings in excess of 20 percent and 10 percent 
for his diabetes mellitus and right leg disability, 
respectively.  Such documents detailed the rating criteria 
for the veteran's service-connected disabilities and 
explained the reasons and bases why he was not entitled to 
increased ratings.  Moreover, the January 2002 statement of 
the case and the September 2004 supplemental statement of the 
case provided the laws and regulations governing VA's duty to 
notify and duty to assist under the VCAA.

In short, the veteran has been informed of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in these 
claims, further development is not needed to comply with 
VCAA.  The veteran has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  The veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  Moreover, he was provided with VA examinations in 
April 2001, August 2001, and December 2003 in order to 
adjudicate his increased rating claims.  Thus, the Board 
concludes that there is no reasonable possibility that 
further assistance would aid in the substantiation of the 
claims.


Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2005).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2005).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2005).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

A.	Diabetes Mellitus, Type II

The veteran's diabetes mellitus, type II, is evaluated as 20 
percent disabling pursuant to Diagnostic Code 7913.  He 
contends that his diabetes mellitus symptomatology is more 
severe than the initially assigned 20 percent rating.  As 
such, the veteran claims that he is entitled to a higher 
initial evaluation.

Diagnostic Code 7913 provides that diabetes mellitus 
requiring insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet warrants a 20 percent evaluation.  
Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities warrants a 40 percent evaluation.  
Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated warrants a 60 percent evaluation.  
Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated warrants a 100 
percent evaluation.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's diabetes mellitus.  Also, in 
Fenderson, the Court discussed the concept of the "staging" 
of ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  As such, in 
accordance with Fenderson, the Board has considered the 
propriety of assigning initial staged ratings for service-
connected diabetes mellitus.
  
Upon a review of the record, the Board finds that the veteran 
is not entitled to an initial rating in excess of 20 percent 
for diabetes mellitus, type II.  Such disability is 
manifested by required oral medication and a restricted diet, 
with stable weight and monthly visits to a diabetic care 
provider.    

Specifically, at the veteran's August 2001 VA examination, it 
was recorded that he was not on a restricted diet.  His 
weight was stable and did not have any restricted activities 
at the present time.  The veteran was on Glyburide to help 
control his diabetes.  The examiner diagnosed diabetes 
mellitus, type II, diagnosed seven years ago.

A February 2002 statement from Dr. J.S. reflects that the 
veteran was diagnosed in October 197 with diabetes mellitus.  
At such time, he was requested to go on a no-added salt 
diabetes diet.  Glyburide was also prescribed.  At the 
present time, Dr. J.S. indicated that the veteran continued 
on the specialized diet.  In August 2001, the veteran's 
sugars were out of control, but he had been adhering to his 
diet and keeping his weight stable.  At such time, the 
veteran was prescribed Amaryl in addition to Glyburide and 
continued on a low sugar diet.  Dr. J.S. recommended that the 
veteran continue his medications and diet.  

A December 2003 VA examination reflects that the veteran was 
diagnosed with diabetes mellitus in 1997.  He was currently 
taking Metformin and Glyburide for his diabetes.  The veteran 
did not have any significant weight gain or loss and had 
restrictions of his activities due to neuropathy of the upper 
extremities.  The veteran also complained of pins and 
needles, pain, and discomfort of the bilateral upper and 
lower extremities.  He was followed by a diabetic care 
provider on a monthly rotation for adjustment of his 
medications.  Following a physical examination, the examiner 
diagnosed diabetes mellitus, type II, with peripheral 
neuropathy of bilateral hands, toes, plantar, and ankle 
areas.  

VA treatment records dated from August 2003 through March 
2004 demonstrate diagnoses of diabetes mellitus and 
polyneuropathy in diabetes.  Such also show that the veteran 
was prescribed Metformin and Glyburide.  

As indicated previously, a 40 percent rating is not warranted 
unless the veteran's diabetes mellitus requires insulin, a 
restricted diet, and regulation of activities.  As indicated 
by the evidence, the veteran does not require insulin; 
rather, he has been prescribed oral medication, to include 
Glyburide, Metformin, and Amaryl, to control his diabetes.  
With respect to regulation of activities, the Board notes 
that the December 2003 VA examiner found that the veteran had 
restrictions of his activities due to neuropathy of the upper 
extremities.  As such neuropathy is a result of the veteran's 
service-connected diabetes, he was granted service connection 
for peripheral neuropathy of the left lower extremity, the 
right lower extremity, the left upper extremity, and the 
right upper extremity, each evaluated as 10 percent 
disabling.  As the veteran is being separately compensated 
for the impairment of his extremities as a result of his 
diabetes, to grant a higher evaluation of 40 percent based on 
regulation of activities would be tantamount to pyramiding as 
the veteran would be compensated twice for the same 
manifestations.  See 38 C.F.R. § 4.14 (2005); Esteban, supra.  
As such, the Board finds that the veteran is not entitled to 
an initial rating in excess of 20 percent for service-
connected diabetes mellitus, type II.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim for an initial rating 
in excess of 20 percent for diabetes mellitus, type II.  
Therefore, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7.

B.	Shell Fragment Wound of the Right Leg, with Injury to 
Muscle Group XIV

The veteran's shell fragment wound of the right leg, with 
injury to muscle group XIV, is rated as 10 percent disabling 
under Diagnostic Code 5314.  He contends that he has constant 
pain as a result of his right leg disability.  The veteran 
also alleges that such disability is more disabling than the 
currently assigned 10 percent rating.  As such, he claims 
entitlement to an increased rating.

Diagnostic Code 5314 applies to residuals of injury to muscle 
group XIV, namely the anterior thigh group, to include the 
sartorius, rectus femoris, vastus externus, vastus 
intermedius, vastus internus, and tensor vaginae femoris.  
The function of these muscles is extension of the knee; 
simultaneous flexion of the hip and flexion of the knee; 
tension of fascia lata and iliotibial (Maissiat's) band, 
acting with XVII in postural support of the body; and acting 
with hamstrings in synchronizing hip and knee.  Diagnostic 
Code 5314 provides for a noncompensable evaluation for a 
slight disability, a 10 percent evaluation for a moderate 
disability, a 30 percent evaluation for a moderately severe 
disability and a 40 percent evaluation for a severe 
disability.  38 C.F.R. § 4.73, Diagnostic Code 5314.

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).  A 
through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  A history 
with regard to this type of injury should include service 
department evidence or other evidence of in-service treatment 
for the wound and consistent complaints of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscles.  Objective findings should include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2). 

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected shell fragment wound of 
the right leg.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of remote clinical histories and findings pertaining to these 
disabilities beyond that which is set out herein below.  In 
an increased rating case the present disability level is the 
primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

The Board finds that the veteran is not entitled to a rating 
in excess of 10 percent for his service-connected shell 
fragment wound of the right leg, with injury to muscle group 
XIV.  Such disability is manifested by a through-and-through 
wound with in-service debridement and subjective complaints 
of pain, fatigue, flare-ups, and a pulsating quivering, 
without evidence of muscle, bone, artery, nerve, or joint 
damage.

At an April 2001 VA examination, the veteran reported a shell 
fragment wound to his right calf.  Nothing was broken or 
fractured and there was no artery, nerve, or bone damage 
noted.  Over the years, the veteran reported aching and 
soreness in the calf.  There were some residual foreign 
bodies in the calf.  A lot of use, prolonged standing and 
walking, irritated the injury.  Two to three times a year, 
the veteran would get a flare-up where there was more 
soreness and tenderness.  At such time, he may wear a brace 
on the leg.  Upon physical examination, the veteran could 
ambulate without assistance.  There was a 3 centimeter wound 
on the lateral right calf and multiple punctate wounds to the 
anteromedial right calf.  There was no evidence of any 
muscle, bone, artery, nerve, or joint damage.  There was 
normal muscle strength and no evidence of muscle hernia.  The 
wounds themselves were not sensitive, fixed, ulcerated, or 
red.  The veteran had a normal gait and was able to toe and 
heel walk.  He squatted, holding on for support.  There was 
normal strength in the right lower extremity.  The diagnosis 
was residual shell fragment wound of the right calf.  

An August 2001 VA examination reflects that the veteran had a 
right thigh wound in Vietnam as a result of shell fragments 
involving the right thigh and muscle group XIV.  There were 
very small, punctate wounds.  Over the years, he had some 
aching and pain in the thigh, but was able to function 
normally.  Physical examination revealed two punctate wounds 
of the distal anterior thigh involving muscle group XIV.  
There was no muscle damage or muscle loss.  There was also no 
neurovascular or bone injury.  Muscle strength was normal.  
There was no evidence of muscle hernia.  The veteran could 
toe and heel walk and squat, holding on for support.  There 
was normal motion in the right knee.  The diagnosis was 
residual shell fragment wound of the right thigh, muscle 
group XIV.  

A February 2002 statement from Dr. J.S. reflects that the 
veteran had atrophy of the left leg, when compared to the 
right leg.  A December 2003 letter from Dr. R.C. reflects 
that the veteran was having increased difficulty with his 
right leg.  Dr. R.C. noted that, while the veteran was 
serving in Vietnam, a fragment grenade exploded and some 
shrapnel went through-and-through his right lower extremity 
in the upper third.  Over the years, the veteran had a 
constant, chronic, dull, aching pain in that area.  The 
precise location was in the area of the exit wound long the 
upper lateral aspect of the right calf.  Standing for too 
long, increased activity, and even at rest, the veteran felt 
a severe pain and a pulsating, quivering feeling in the 
muscles.  Physical examination revealed multiple entrance and 
exit wounds about both the ankle and leg compatible with the 
shrapnel injury.  The pain seemed to be significant to 
tenderness approaching the large proximal lateral exit wound.  
The wound was very sensitive to touch.  Dr. R.C.'s impression 
was residual chronic pain in the right leg status-post 
shrapnel injury in 1966 without injuries since that time.

A December 2003 VA examination  revealed that the veteran had 
a gunshot wound through and through of the right lower 
extremity, with muscle involvement of muscle group XIV.  His 
right leg had a through-and-through muscle missile received 
in February 1966.  He had a gunshot wound that went through 
his right calf.  The veteran had a field dressing applied and 
was evacuated by helicopter to a hospital, where he was 
treated and debrided of the area.  The veteran returned to 
the line of duty within five days, with a dressing on the 
wound.  The veteran complained of cramping of the right leg 
after walking 150 to 200 yards.  He also had a slight 
decrease in muscle mass when compared to the left lower calf 
muscle.  The veteran currently complained of mild pain, 
discomfort, and fatigue.  Upon physical examination, there 
was no tenderness of the scar tissue.  He had a through-and-
through gunshot wound of the right calf.  No bone involvement 
was noted.  On examination of the lower extremities, there 
was no involvement of bone structure or vascular structures.  
There was involvement, however, of muscle group XIV.  The 
diagnosis was residual scars secondary to through-and-through 
gunshot wound of the right calf in 1966. 

VA treatment records dated from August 2003 through March 
2004 reflect complaints of increased right leg pain and a 
pulsating feeling in the area of the wound.  In November 
2003, it was recorded that the veteran had chronic pain in 
the right lower extremity with calf tenderness and difficulty 
walking.

Based upon a review of the evidence, the Board finds that the 
veteran is not entitled to a rating in excess of 10 percent 
for his service-connected shell fragment wound of the right 
leg, with injury to muscle group XIV.  As indicated 
previously, there must be evidence of a moderately severe 
muscle disability in order to warrant a rating in excess of 
10 percent.  The Board initially notes that the veteran's 
service medical records are negative for an in-service right 
leg muscle injury and, at his October 1966 separation 
examination, clinical evaluation of all systems, to include 
the lower extremities, was normal.  However, subsequent 
treatment records and VA examinations demonstrate that the 
veteran has a through-and-through wound of his right leg.  
However, there is no evidence of a deep penetrating wound by 
a small high-velocity missile or large low-velocity missile.  
Moreover, by history, the veteran indicated that he was 
initially treated at a hospital where the wound was debrided 
and he returned to the line of duty within five days.  As 
such, there is no evidence of prolonged infection or 
prolonged hospitalization for treatment of the veteran's 
injury.  Additionally, the medical evidence of record fails 
to demonstrate sloughing of soft parts, intermuscular 
scarring, or indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with the sound side.  Also, the veteran has not 
demonstrated consistent complaints of cardinal signs and 
symptoms of muscle disability.  Specifically, while he 
complains of increased pain, fatigue, and flare-ups, there is 
no evidence of impairment of loss of power, weakness, 
fatigue-pain, impairment of coordination, or uncertainty of 
movement.  The Board also notes that there is no evidence 
that the veteran is unable to keep up with work requirements 
solely as a result of his service-connected shell fragment 
wound of the right leg.  As such, the Board finds that the 
evidence of record fails to demonstrate manifestations of the 
veteran's right leg disability consistent with a moderately 
severe muscle disability.  Therefore, the veteran is not 
entitled to a rating in excess of 10 percent for such 
service-connected disability.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2005), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no basis upon 
which to assign a higher disability evaluation than such 
currently assigned to the veteran's right leg disability.  
Specifically, the evidence of record fails to demonstrate any 
muscle, bone, artery, nerve, or joint damage.  However, the 
evidence does show that the veteran has a symptomatic scar as 
a result of a shell fragment wound to the right leg.  As 
such, the veteran was granted service connection for such 
scar.  Therefore, a review of the record, to include the 
veteran's subjective complaints and the objective medical 
evidence, otherwise fails to reveal any additional functional 
impairment associated with the veteran's right leg disability 
to warrant consideration of alternate rating codes.  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the veteran's claim for a rating in 
excess of 10 percent for shell fragment wound of the right 
leg, with injury to muscle group XIV.  Therefore, the benefit 
of the doubt doctrine is not applicable in the instant 
appeal.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.7.

C.	Extra-Schedular Consideration

An extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2005).  The record 
does not reflect any post-service hospitalizations for the 
disabilities now on appeal or show that such are unusually 
manifested.  There is no evidence that the veteran's 
disabilities of diabetes mellitus and/or shell fragment wound 
of the right leg have solely rendered him unable to secure or 
follow a substantially gainful occupation.  Insofar as the 
veteran is unemployable as a result of all of his service-
connected disabilities, he has been awarded individual 
unemployability, effective November 1, 2003.  As such, the 
medical evidence shows that any objective manifestations of 
the veteran's disabilities now on appeal are exactly those 
contemplated by the schedular criteria.  Therefore, the Board 
has determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

An initial rating in excess of 20 percent for diabetes 
mellitus, type II, is denied. 

A rating in excess of 10 percent for shell fragment wound of 
the right leg, with injury to muscle group XIV, is denied.



____________________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


